DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 27 Jan 2021.  These drawings are accepted.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Under MPEP 2142, the ultimate determination of patentability is based on the entire record, by a preponderance of evidence.  A preponderance of evidence requires the evidence to be more convincing than the evidence which is offered in opposition to it.  3GPP TS 23.501, v16.3.0 (2019-12), discloses an IAB-node providing an IAB-indication to the IAB-donor-CU wherein the when the IAB-indication is received, the IAB-donor-CU selects an AMF that supports IAB.  (See 3GPP TS 23.501 pg. 318-320; section 5.35.2; see also section 5.35)  
3GPP TR 38.874 discloses IAB-node synchronization and timing alignment.  (See 3GPP TR 38.874 pg. 23-25; section 7.4 IAB-node synchronization and timing alignment)  
Fujishiro (2021/0058985) discloses an IAB node notifying an AMF with an IAB indication which is an indication of the node’s intention to function as an IAB node.  (See Fujishiro para. 72)
Keskitalo (2020/0145952) discloses a synchronization procedure for an IAB parent and child node using delta T.  (See Keskitalo fig. 5)
(See Wei fig. 13)
However, while pieces of independent claims, for example, are disclosed in the prior art of record, as required under MPEP 2142 ‘the examiner must…make a determination whether the claimed invention “as a whole” would have been obvious at the time to…’ a person of ordinary skill in the art when the invention was unknown and just before it was made.  When considered "as a whole" the independent claims would not have been obvious.  That is, Examiner is unable to make a reasonable rejection (one which accounts for each and every limitation without the use of impermissible hindsight.)  For example, Examiner is unable to make a reasonable rejection of the limitation of ‘determining a location of the first IAB node within a network topology based on the first capability and the second capability’ when considered in the context of the entire claim.  Therefore, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461